In his motion for rehearing appellant relies upon the same grounds originally urged as reasons why the judgment should be reversed. One of the points stressed with particular emphasis is the one discussed in paragraph six of our former opinion relating to the exclusion of evidence from Dr. Hill of statements made to him by appellant. This is the only question we feel called upon to further consider. Appellant again insists that the declarations made by him to Dr. Hill were admissible as res gestae of the killing. In deciding this contention against appellant our views have not been changed. It is further claimed that the statements made to Dr. Hill should have been admitted under the provisions of the last clause of Art. 728, C. C. P. as being explanatory of the declarations proven against him by the state through the witnesses Mrs. Motley and Bob Priddy. The entire article reads as follows:
"When part of an act, declaration or conversation or writing is given in evidence by one party, the whole on the same subject may be inquired into by the other, as, when a letter is read, all letters on *Page 468 
the same subject between the same parties may be given.When a detailed act, declaration, conversation or writing isgiven in evidence, any other act, declaration or writing whichis necessary to make it fully understood or to explain the samemay also be given in evidence."
The first portion of said article is not difficult of application but some confusion has arisen with reference to the application of the underscored sentence.
The statement made by appellant to Mrs. Motley and Priddy was unquestionably strictly res gestae. The witnesses were together at the time appellant made it. Mrs. Motley's version of it was that appellant said "The old man is dead, if he ain't he will be in a few minutes for I shot him in the head with his own gun." Priddy's version was that appellant said, "I am going to die and the old man is done dead; I know he is dead, I took his own gun and brought it around and pushed it against his head and shot."
Appellant proposed to prove — upon the theory that it was explanatory of the res gestae declarations put in evidence by the state — that he made a subsequent statement to Dr. Hill which was not res gestae, as follows:
"* * * that the deceased was shot in the head, and that he was shot while the defendant had a hold of the hand in which the deceased held the pistol, and while they were scuffling, and while defendant was attempting to keep the deceased from pointing the pistol at him and shooting him again. That the deceased, while his hand was raised to the left and somewhat above the deceased's head, stumbled over a chair and as he fell over the chair, he fired the pistol himself, and that defendant received a powder burn from the explosion, * * * and that defendant did not fire the shot which inflicted the fatal wound of the deceased."
Because of some apparent confusion in our own decisions upon the point we will for the time being discuss the question as though the statement made by appellant to Dr. Hill was "explanatory" and not "contradictory" of the res gestae declarations. Could the res gestae of the transaction be impaired or explained by the subsequent non res gestae
statement to Dr. Hill? In Greene v. State, 17 Tex.Crim. R. no question of res gestae was involved. In that case accused made a confession to a justice of the peace upon which confession the state relied for conviction. The next day after making the confession the same justice of the peace held an inquest at which accused made a statement in writing. It was held that the *Page 469 
latter statement was admissible in explanation of the confession. In construing the clause of the statute, application of which is now invoked, Judge Wilson said:
"The article expands the common law rule * * * but * * * does not restrict the explanatory act, declaration, conversation or writing to the time when the act, declaration, conversation or writing sought to be explained occurred, but extends the rule to a full understanding of, or to explain the acts or statements introduced in evidence by the adverse party, although the same may have transpired at a different time, and at a time so remote even as to not be admissible as res gestae."
In connection with this statement it must again be stressed that the declaration sought to be explained in Greene's case was not res gestae; that such fact was regarded as significant by the great jurists then composing this court — Judges Wilson, White and Hurt — is apparent from the language in the opinions shortly following Greene's case, which was decided in 1885. Two years later the decision in Gibson's case, (23 Tex. Crim. 414, 5 S.W. 314) was rendered. In that case an effort was made by accused to prove what she said to a witness subsequent to the offense as explaining or modifying her res gestae declarations put in evidence by the state. It was insisted that the subsequent statement was admissible under the rule announced in Greene's case (supra). Judge Hurt writing in the Gibson case said there was no analogy between it and the Greene case, and after quoting the language of the last clause of what is now Art. 728 Cow. C. P., used this language:
"In the case in hand the State did not introduce in evidence a detailed declaration, a detailed conversation, or acts of the defendant. It confined the witnesses to the remarks and acts of the participants as they were made and occurred at the very time of the transaction, constituting strictly res gestae; the transaction was simply introduced as it actually occurred, — as it spoke through the acts and words of the parties engaged. If the position of the appellant be correct, in all cases in which the State introduces in evidence a remark or act of the accused, though made and done at the very time the offense is committed, the accused would have the right to introduce any and all statements made by him at any subsequent time. To such a doctrine this court cannot consent."
Only a year later the same court had under consideration the Bonnard case (25 Tex. Cr R. 173) where the state had proved against accused admissions which were not res gestae. Following *Page 470 
Greene's case it was held that the subsequent statements were admissible as explanatory of the admissions introduced by the state. Judge Wilson in writing in the Bonnard case seems to have expressly recognized the rule in Gibson's case as correct for in the Bonnard opinion he says:
"This case is not analogous to the Lilly Gibson case, 23 Tex. Cr. App. 414, in this particular."
It is plain that the court as then constituted clearly recognized a distinction where the declaration or act proved by the state was strictly res gestae as not falling within the statute in that the thing proven as res gestae was not to be regarded as a "detailed act, declaration, conversation, or writing" mentioned in the statute. This distinction seems to have been lost sight of in some of the subsequent decisions. Without reviewing them it may be stated that Rainey v. State, 20 Tex.Crim. R.; Rogers v. State, 26 Tex.Crim. R.; Wood v. State, 28 Tex.Crim. R.; Smith v. State, 46 Tex. Crim. 267; Burnett v. State, 83 Tex.Crim. R.; Williams v. State,89 Tex. Crim. 334; Atkinson v. State, 34 Tex.Crim. R. all follow Greene's case but in none of them was a res gestae
statement involved. In Pratt v. State, 53 Tex.Crim. R., the declaration offered by the state appears to have been res gestae but the case seems to have been decided without allusion to that question. We regard the Gibson case as announcing a correct rule of evidence and as being decisive against appellant in the present case. As has often been said a resgestae act or declaration is not the witness speaking so much as the event speaking through the witness. It is admissible for or against accused. A rule regarding it must be one which works alike fair to the accused and the state. If one on trial should prove a strictly res gestae statement by his adversary favorable to accused it would be manifestly unjust and, as we believe, violative of the rules of evidence to admit a subsequent hearsay declaration of such adversary made at another time and to another party which would impair, impeach or contradict the declaration which was strictly res gestae; on the other hand if the state should introduce against accused astrictly res gestae act or declaration of his it would we think likewise be violative of the rules of evidence to permit accused to break the force of the res gestae act or declaration by proof of a subsequent self-serving declaration which was no part of the res gestae and no part of the same conversation introduced by the state.
Thus far we have discussed the question as though the testimony offered through Dr. Hill was "explanatory" of the res gestae statement *Page 471 
proved by the state. In our judgment it was not explanatory but purely contradictory. In the one appellant stated that he shot deceased with the latter's own pistol; in the other he reported to Dr. Hill that the killing was accidental as a result of a scuffle between appellant and the deceased in which deceased shot himself. We are cited to no authority and are aware of none which holds that under the guise of "explanation" one accused of crime may directly contradict a res gestae declaration, by one subsequently made which is purely self-serving. In reviewing the authorities construing the statute in question we have found none which goes to the extent sought by appellant in the instant case.
The motion for rehearing is overruled.
Overruled.
                       CONCURRING OPINION.